Citation Nr: 0531053	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  00-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
1999, for the assignment of a 30 percent disability rating 
for a cervical spine disability.

2.  Entitlement to an increased (compensable) rating for a 
folliculitis skin condition, to include the question of the 
propriety of the reduction of the veteran's rating from 10 to 
zero percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1974, and from February 1985 to October 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

By way of an August 1999 rating action, the RO awarded the 
veteran an increased rating of 20 percent for his service-
connected cervical spine disability, effective March 30, 1999 
(the date of receipt of the claim for increase).  The veteran 
timely perfected an appeal with respect to both the assigned 
rating and effective date.  During the pendency of this 
appeal, the RO, in an April 2000 rating action, increased the 
rating for the veteran's cervical spine disability from 20 to 
30 percent, effective March 30, 1999.  In correspondence 
received in April and June 2000, the veteran stated that he 
is satisfied with the 30 percent rating but that he continued 
to disagree with the assigned effective date.  As such, the 
issue of entitlement to an effective date earlier than March 
30, 1999, for the assignment of a 30 percent rating for a 
cervical spine disability remains in controversy, and thus it 
is a viable issue for appellate consideration by the Board.

By the same rating decision, dated in August 1999, the RO 
also proposed to reduce the rating for the veteran's service-
connected folliculitis skin condition from 10 to zero percent 
(noncompensable).  In September 1999, the veteran submitted a 
notice of disagreement with this proposed reduction.  In a 
March 2000 rating decision, the RO reduced the veteran's 
rating for folliculitis from 10 percent to noncompensable, 
effective June 1, 2000.  A statement of the case (SOC) was 
issued in April 2000.  The veteran then filed a substantive 
appeal in this matter in June 2000.  Therefore, the Board 
construes this issue as listed on the title page.

In March 2003, the Board remanded the appeal for further 
development.  In part, the Board requested that the RO 
schedule the veteran for a hearing before a Veterans Law 
Judge at the RO.  The veteran was scheduled for an August 
2005 Travel Board hearing; however, the record shows that he 
did not report to that hearing.  Thus, his request for a 
hearing before a member of the Board is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).  

Also in the above remand, the Board requested that the RO 
issue the veteran and his representative a SOC regarding the 
evaluation of his service-connected benign skin growth.  In 
March 2004, the RO issued the veteran and his representative 
a SOC.  The veteran did not thereafter file a substantive 
appeal.  Thus, the issue is no longer before the Board.

Lastly, in a May 2000 rating decision, the RO denied service 
connection for residuals of a left knee injury.  On a June 
2000 VA Form 9, the veteran expressed disagreement with the 
above determination.  Accordingly, the RO issued the veteran 
a SOC later that month.  The veteran, however, did not 
thereafter file a substantive appeal.  Thus, this issue is 
also no longer before the Board.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this case, the Board observes that the veteran was never 
issued a VCAA notice letter with respect to the issues on 
appeal.  Thus, with respect to both issues on appeal, the RO 
should send the veteran and his representative a letter that 
complies with the statutory and regulatory notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In addition, the Board observes that the record is unclear as 
to the initial rating and effective date for the veteran's 
cervical spine disability.  An August 1995 rating decision 
reflects that service connection was granted for this 
disability and that a 10 percent rating was assigned, 
effective December 3, 1993.  An August 1999 rating decision 
reflects that a 20 percent rating was assigned, effective 
March 30, 1999, and that the initial 10 percent remained in 
effect from December 3, 1993.  However, beginning with the 
March 2000 rating decision, the record fails to show that the 
initial 10 percent rating remains in effect.  Due to this 
discrepancy, particularly in light of the veteran's assertion 
that he is entitled to an effective date for the current 30 
percent rating since at least as early as July 1998, when he 
first complained to VA about his cervical spine, the Board 
observes that the RO should set forth the complete chronology 
of ratings and effective dates for the veteran's cervical 
spine disability, beginning with the initial 10 percent 
rating, effective December 3, 1993.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested below, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of 
entitlement to an effective date earlier 
than March 30, 1999, for the assignment 
of a 30 percent disability rating for a 
cervical spine disability, and 
entitlement to an increased (compensable) 
rating for a folliculitis skin condition, 
to include the question of the propriety 
of the reduction of the veteran's rating 
from 10 to zero percent, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Among other things, the letter should 
explain what, if any, information and 
medical and lay evidence not previously 
provided to VA is necessary to 
substantiate his claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to his claims.

2.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
an effective date earlier than March 30, 
1999, for the assignment of a 30 percent 
disability rating for a cervical spine 
disability, and entitlement to an 
increased (compensable) rating for a 
folliculitis skin condition, to include 
the question of the propriety of the 
reduction of the veteran's rating from 10 
to zero percent.  In this regard, the RO 
should set forth the chronology of 
ratings and effective dates for the 
veteran's cervical spine disability, 
beginning with the initial 10 percent 
rating, effective December 3, 1993.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


